Citation Nr: 1146525	
Decision Date: 12/21/11    Archive Date: 12/29/11

DOCKET NO.  08-23 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy of the lower right extremity.

2.  Entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy of the lower left extremity.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. R. Bodger



INTRODUCTION

The Veteran served on active duty from September 1965 to July 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which granted service connection for bilateral peripheral neuropathy of the lower extremities and assessed it as noncompensable.  During the pendency of the appeal, a June 2008 rating decision increased the evaluation of the Veteran's bilateral peripheral neuropathy of the lower extremities from 0 percent to 10 percent, respectively.  The Board notes, with respect to increased ratings, that with a claim for an original or increased rating, the appellant will generally be presumed to be seeking the maximum benefit allowed by law or regulations, and it follows that such a claim remains in controversy where less than the maximum benefit is allowed.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Where a claimant has filed a notice of disagreement as to a RO decision assigning a particular rating, a subsequent RO decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the appeal.  Id.  Because the Veteran was not awarded the maximum available benefit, the Board will continue in its assessment.  

Evidence on file includes allegations that are sufficient to raise a claim of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  See Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) ("[o]nce a Veteran submits evidence of a medical disability and makes a claim for the highest rating possible, and additionally submits evidence of unemployability, VA must consider TDIU.").  Specifically, the Veteran asserted during his April 2008 VA mental health examination that his unemployabiltiy was due to his PTSD.  The RO did not consider such a claim.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (noting that a claim to TDIU benefits is not a free-standing claim that must be pled with specificity; it is implicitly raised whenever a pro se Veteran, who presents cogent evidence of unemployability, seeks to obtain a higher disability rating).  This issue is REFERRED to the RO for appropriate action.  


FINDINGS OF FACT

1. The Veteran's peripheral neuropathy of the right lower extremity is manifest by decreased pinprick sensation.  

2.  The Veteran's peripheral neuropathy of the left lower extremity is manifest by decreased pinprick sensation.  


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for the Veteran's service-connected peripheral neuropathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2011).

2.  The criteria for a rating in excess of 10 percent for the Veteran's service-connected peripheral neuropathy of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b) (1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

A predecisional letter dated in April 2007 satisfied the duty to notify elements.  A subsequent letter dated in June 2008 further satisfied the notification requirements.  However, the Veteran is challenging the initial evaluation assigned following the grant of service connection for his sleep apnea disability.  In cases where service connection has been granted, and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Goodwin v. Peake, 22 Vet. App. 128, 136 (2008); Dingess, 19 Vet. App. at 484.  Further, the Veteran has neither alleged nor demonstrated that he has been prejudiced by defective VCAA notice.  Goodwin, 22 Vet. App. at 136; Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  Regarding the disability ratings, the Board notes that the VA requested and obtained all information from the Veteran to support his claims and granted service connection.  There is no indication that any other evidence exists to support a higher disability rating.  Thus, the VCAA's purpose has been affected and any error is non-prejudicial.  In this case, service connection has been granted, and initial disability ratings and effective dates have been assigned.  The claims have been substantiated and additional 5103(a) notice is not required.  See Dingess, 19 Vet. App. at 490-491 (2006); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap, 21 Vet. App. 112.  VA's duty to notify has been satisfied.

The Board also finds that VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Medical records and relevant documents related to the Veteran's Social Security Administration (SSA) disability benefits have also been associated with the claims file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.  

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327 (a) (2011).  The Veteran was afforded QTC examinations in June 2007 and June 2009.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nichols, 21 Vet. App. 303, 312 (2007).  The VA examinations are adequate as they are predicated on a review of medical records and the examiner fully addressed the rating criteria that are relevant to rating the disabilities at issue here.

Thus, there is adequate medical evidence of record to make a determination in this case.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected peripheral neuropathy of the bilateral lower extremities since he was last examined.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4) (2011).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  Newhouse v. Nicholson, 497 F.3d 1298 (2007).

II.  Initial Ratings

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected peripheral neuropathy of the bilateral lower extremities were assessed a 10 percent disability rating under 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8520.  A 10 percent evaluation is warranted for mild incomplete paralysis of the sciatic nerve; a 20 percent evaluation requires moderate incomplete paralysis of the sciatic nerve; a 40 percent evaluation requires moderately severe incomplete paralysis; a 60 percent evaluation requires severe incomplete paralysis with marked muscular atrophy; an 80 percent evaluation requires complete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a, DC 8520.  When there is complete paralysis, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  Id.  

The Veteran's service treatment records indicate complaints of leg cramps in October 1965.  His July 1966 separation examination found normal lower extremities despite the Veteran's complaints of leg cramps on the accompanying Report of Medical History.

A July 2006 VA treatment note indicates that the Veteran complained of bilateral leg pain with cramping and weakness.  A December 2006 treatment note notes that the Veteran had diabetes with some degree of neuropathy in the lower extremities.  A February 2008 treatment note showed peripheral neuropathy symptoms to be burning pain in his feet at night which interfered with his sleep.  

The Veteran was scheduled for a QTC examination in June 2007 where he complained of tingling and numbness in his legs.  There was no leg pain, calf pain, or persistent coldness noted on examination.  The examiner did not find any functional impairment.  The Veteran had normal peripheral pulses and his peripheral nerve examination was within normal limits.  His motor function was within normal limits.  However, the Veteran's sensory function was found to be abnormal with findings of decreased sensation in the lower extremities.  The Veteran's right and left lower extremity reflexes revealed knee jerk to 2+ and ankle jerk to 2+.  The Veteran was assessed with peripheral neuropathy of the bilateral lower extremities.  

The Veteran was afforded another QTC examination in June 2009 to assess the severity of his peripheral neuropathy of the bilateral lower extremities.  During this examination, the Veteran again complained of tingling and numbness.  He also indicated symptoms of claudication after walking 100 yards, calf pain and persistent coldness of his extremities.  The examiner found no overall functional impairment.  On examination, the Veteran's peripheral pulses were 2+ for the femoral pulse, popliteal pulse, dorsalis pedis pulse, and the posterior tibial pulse.  His motor function was within normal limits but his sensory function was abnormal with findings of decreased sensation in the lower extremities.  The modality used to test sensory function was a pin prick and his bilateral extremity reflexes revealed knee and ankle jerk at 2+.  

As provided above, there is evidence of abnormalities on sensory examinations of the lower extremities.  However, the sensory tests showed impairment rather than the absence of vibration, light touch, and position sense responses.  There were no findings of muscle atrophy.  Pedal pulses were intact bilaterally.  While there was claudication and coldness in the extremities noted in the June 2009 examination, the Veteran is still able to walk and no functional impairment was noted.  The symptoms thus most nearly approximate mild incomplete paralysis.

The Veteran has asserted continued complaints of tingling and numbness of his lower extremities throughout his appeal.  The Veteran's statements describing his symptoms are considered to be competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1371 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002).  He is also found to be credible in these assertions.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  In this regard, while the Veteran is competent to report his symptoms, the Board finds the medical evidence of record is afforded greater probative weight because whether his bilateral peripheral neuropathy falls under the specific diagnostic criteria is a medical question which is not answerable by lay person.  Id.

Finally, the Board has considered the rule of Hart, 21 Vet. App. 505.  The Board concludes that staged ratings, other than detailed above, are inapplicable.

Because the preponderance of the evidence is against the Veterans claims, the benefit of the doubt doctrine is not for application and the claims must be denied. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Ratings in excess of 10 percent are not warranted for the Veteran's peripheral neuropathy of the bilateral lower extremities.

The Board has also considered whether a referral for extra-schedular rating is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993)(a threshold finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate is required for extra-schedular consideration referral).

The schedular evaluation for the Veteran's peripheral neuropathy is adequate.  The Veteran disagrees with the rating primarily on the basis of painful residuals.  In other words, he does not have any symptoms from his service-connected disorders that are unusual or are different from those contemplated by the schedular criteria.  The Veteran does not have "exceptional or unusual" disabilities; he merely disagrees with the assigned evaluation for his level of impairment.  The available schedular evaluation for these service-connected disabilities is adequate.  Referral for extra-schedular consideration is not warranted.  See VAOPGCPREC 6-96.  Further inquiry into extra-schedular consideration is moot.  See Thun, 22 Vet. App. at 115.  


ORDER

Entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy of the lower right extremity is denied.

Entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy of the lower left extremity is denied.  




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


